If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                     UNPUBLISHED
In re G. H. STOUT, Minor.                                            November 5, 2020

                                                                     No. 353674
                                                                     Mecosta Circuit Court
                                                                     Family Division
                                                                     LC No. 20-006613-NA


Before: SAWYER, P.J., and M. J. KELLY and SWARTZLE, JJ.

PER CURIAM.

       Respondent appeals as of right the trial court’s order terminating her parental rights to her
minor child under MCL 712A.19b(3)(d) and MCL 712A.19b(3)(f). Because there are no errors
warranting reversal, we affirm.1

                                        I. BASIC FACTS

        Petitioners are the respondent’s aunt and uncle. In 2015, respondent was unable to take
care of the child due to mental instability, so petitioners agreed to become the child’s guardians
under a court-approved limited guardianship plan. The guardianship plan provided that it would
remain in place until the child graduated from high school. It also expressly stated that respondent
was not responsible to provide financial support. Instead, the guardianship plan only required
respondent to “participate in and arrange positive outings” with the child once a month in order to
maintain their parent-child relationship.

        In January 2020, petitioners filed a petition requesting termination of respondent’s parental
rights. A combined adjudication trial and termination hearing was held in May 2020. At the trial,
petitioners presented testimony showing that between 2015 and 2017 respondent only had sporadic
contact with the child. In 2017, she failed to arrange positive outings on a monthly basis. In 2018,
respondent only saw the child three times, and her last contact with him was in December 2018.


1
 The child’s father was under a guardianship throughout these proceedings. His guardian provided
authorization and consent to the child being adopted by petitioners upon termination of
respondent’s parental rights. He is not a party to this appeal.


                                                -1-
Petitioners also testified that respondent never provided financial support or a safe and stable living
arrangement for the child, and she was not involved with his medical, educational, or other needs.
Based upon the evidence presented, the trial court found statutory grounds to take jurisdiction over
the child under MCL 712A.2(b)(4) and (6). The court also found statutory grounds to terminate
respondent’s parental rights under MCL 712A.19b(3)(d) and (f), and it found that termination of
respondent’s parental rights was in the child’s best interests.

                                        II. JURISDICTION

                                  A. STANDARD OF REVIEW

        Respondent first argues that the trial court erred by finding that there were statutory
grounds to take jurisdiction over the child. This Court reviews challenges to the court’s exercise
of jurisdiction for clear error. In re BZ, 264 Mich. App. 286, 295; 690 NW2d 505 (2004). “A
finding of fact is clearly erroneous if the reviewing court has a definite and firm conviction that a
mistake has been committed, giving due regard to the trial court’s special opportunity to observe
the witnesses.” Id. at 296-297.

                                           B. ANALYSIS

        “In Michigan, child protective proceedings comprise two phases: the adjudicative phase
and the dispositional phase.” In re Sanders, 495 Mich. 394, 404; 852 NW2d 524 (2014). In order
to properly exercise jurisdiction, the trial court must find by a preponderance of the evidence that
a statutory basis for jurisdiction exists. BZ, 264 Mich. App. at 295. Under MCL 712A.2(b)(4), the
trial court may take jurisdiction over a child if the child’s parent “has substantially failed, without
good cause, to comply with a limited guardianship placement plan described in section 5205 of
the estates and protected individuals code, 1998 PA 386, MCL 700.5205, regarding the juvenile.”

        Respondent argues that the trial court clearly erred by finding a statutory basis for
jurisdiction under MCL 712A.2(b)(4) because the most important part of the guardianship plan
was to provide the child with a stable home environment and “put the least responsibility on”
respondent.2 She then suggests that because the child had a stable home environment, there was
substantial compliance with the plan. However, MCL 712A.2(b)(4) does not require the court to
find that the overall goal of the plan was not substantially satisfied. Rather, the statute directs the
court to consider a parent’s compliance with the plan and ascertain whether the parent
“substantially failed, without good cause” to comply with the plan. MCL 712A.2(b)(4). Stated
differently, the statute directs the court to examine the parent’s compliance with his or her
obligations under the plan.

        The court found that “the most important part” of the guardianship plan was respondent’s
obligation to “participate in and arrange positive outings” with the child every month in order to


2
  Respondent also asserts that jurisdiction was improperly taken because there was no evidence
that the child was neglected. However, nothing in MCL 712A.2(b)(4) requires a finding that the
child is being neglected before the court may take jurisdiction. Thus, her argument as to whether
there was or was not neglect is irrelevant.


                                                 -2-
maintain the parent-child relationship. That obligation was the only action required of respondent
under the plan. Given that respondent only had one obligation, it is axiomatic that it was the most
important requirement imposed upon her by the guardianship plan. The trial court’s finding,
therefore, is not clearly erroneous. Nor is the court’s finding that respondent substantially failed
to comply with the single requirement imposed. Over a four-year period, respondent visited the
child only 13 times. Her last visit was in December 2018. She did not visit the child at all in 2019
or in 2020. Respondent did not dispute that she had failed to maintain monthly contact with the
child. Given these uncontradicted facts, we discern no clear error in the court’s finding that
respondent substantially failed to comply with the limited guardianship plan.

        We also discern no merit to respondent’s argument that she had good cause for her failure
to comply with the plan. “Good cause” means a “ ‘legally sufficient reason’ and ‘a substantial
reason amounting in law to a legal excuse for failing to perform an act required by law.’ ” In re
Utrera, 281 Mich. App. 1, 22; 761 NW2d 253 (2008), quoting In re FG, 264 Mich. App. 413, 419;
691 NW2d 465 (2004). Respondent argues that petitioners stopped answering her calls and
unreasonably demanded that she provide her own transportation to neutral locations. She also
argues that she was unable to schedule visits because of “a rough 2019” in which she lost her best
friend, lost her grandmother, and was pregnant. However, at trial, the testimony revealed that
respondent did not request visits or even try to communicate with petitioners or the child for the
majority of 2019. During that year, however, respondent was able to visit her sick friend and make
frequent visits to help care for an ailing grandmother. Respondent’s testimony also suggests that
she may have been able to arrange transportation for work and other occasions. Meanwhile, she
admitted that she never contacted petitioners to ask for visits or assistance with transportation, or
at minimum, to maintain contact with the child during 2019. Overall, respondent’s lack of contact
with the child is based on excuses, lack of interest and effort, and her own choice of priorities.
These are not legally sufficient reasons to establish good cause. Moreover, the trial court did not
find credible respondent’s testimony that petitioners were partially to blame for the lack of contact.
That credibility finding is given deference. See BZ, 264 Mich. App. at 296-297.

      The trial court did not err by finding that a statutory basis for jurisdiction under MCL
712A.2(b)(4) was proven by a preponderance of the evidence.3



3
 The trial court did err by finding an alternative basis to take jurisdiction over the child was present
under MCL 712A.2(b)(6). A court may take jurisdiction over a child under that section under the
following circumstances:
               (6) If the juvenile has a guardian under the estates and protected individuals
       code, 1998 PA 386, MCL 700.1101 to 700.8206, and the juvenile’s parent meets
       both of the following criteria:

               (A) The parent, having the ability to support or assist in supporting the
       juvenile, has failed or neglected, without good cause, to provide regular and
       substantial support for the juvenile for 2 years or more before the filing of the
       petition or, if a support order has been entered, has failed to substantially comply
       with the order for 2 years or more before the filing of the petition. As used in this



                                                  -3-
                                 III. STATUTORY GROUNDS

                                  A. STANDARD OF REVIEW

       Respondent next argues that the trial court erred by finding statutory grounds to terminate
her parental rights. “This Court reviews for clear error the trial court’s factual findings and
ultimate determinations on the statutory grounds for termination.” In re White, 303 Mich. App.
701, 709; 846 NW2d 61 (2014).

                                          B. ANALYSIS

        The trial court terminated respondent’s parental rights pursuant to MCL 712A.19b(3)(d)
and (f). Termination is proper under MCL 712A.19b(3)(d) if “[t]he child’s parent has placed the
child in a limited guardianship under section 5205 of the estates and protected individuals code,
1998 PA 386, MCL 700.5205, and has substantially failed, without good cause, to comply with a
limited guardianship placement plan described in section 5205 of the estates and protected
individuals code, 1998 PA 386, MCL 700.5205, regarding the child to the extent that the
noncompliance has resulted in a disruption of the parent-child relationship.” Stated differently,
the court must find (1) the child was placed in a limited guardianship, (2) the parent “substantially
failed, without good cause,” to comply with the guardianship plan, and (3) the parent’s
noncompliance disrupted the parent-child relationship.

       Here, it is undisputed that the child was placed in a limited guardianship plan, so the first
requirement is met. The second requirement, which mirrors the language used in MCL
712A.2(b)(4), is also satisfied in this case. As discussed above, the guardianship plan required
respondent to arrange positive-monthly outings with the child, but she did not do so. Instead, over


       sub-subdivision, “neglect” means that term as defined in section 2 of the child abuse
       and neglect prevention act, 1982 PA 250, MCL 722.602.

              (B) The parent, having the ability to visit, contact, or communicate with the
       juvenile, has regularly and substantially failed or neglected, without good cause, to
       do so for 2 years or more before the filing of the petition. As used in this sub-
       subdivision, “neglect” means that term as defined in section 2 of the child abuse
       and neglect prevention act, 1982 PA 250, MCL 722.602. [Emphasis added.]

In this case, the guardianship plan expressly did not require respondent to provide support
or assistance in supporting the child. The fact that respondent was not required to provide
support constitutes good cause, i.e. a legally sufficient and substantial reason, for why she
failed or neglected to do so. Therefore, notwithstanding that respondent may have had the
resources to provide for the regular and substantial support to the child, given that she had
good cause for that failure, jurisdiction could not be obtained under MCL 712A.2(b)(6).
Reversal, however, is unwarranted on this basis because the trial court properly assumed
jurisdiction under MCL 712A.2(b)(4), and only one basis for jurisdiction need be
established. See In re SLH, 277 Mich. App. 662, 669; 747 NW2d 547 (2008).




                                                -4-
a four-year period, she only visited the child 13 times, with none of those visits occurring in 2019
or 2020. Although respondent offered a variety of excuses for her failure to comply with her sole
obligation under the plan, as explained previously, none of those excuses amounted to a legally
sufficient or substantial reason permitting her to not do the one thing required of her. The trial
court, therefore, did not clearly err by finding by clear and convincing evidence that respondent
had “substantially failed, without good cause, to comply with a limited guardianship placement
plan . . . .”

        Additionally, the trial court did not err by finding that respondent’s substantial
noncompliance disrupted the parent-child relationship. Respondent argues that the relationship
could not be disrupted by her failure to arrange positive-monthly outings with the child because
even before the guardianship plan was put in place she did not have a parent-child relationship
with her son. The record belies her claim. Respondent and the child lived next door to petitioners
during the child’s first year of life. Thus, the child, who was living with respondent at the time,
had daily or nearly daily contact with respondent. Additionally, respondent acknowledged that
her relationship with the child had deteriorated over time, noting that he seemed “destranged [sic]”
from her. Thus, the sporadic and dwindling contact between respondent and the child was
sufficient to cause a deteriorating bond. In whole, the testimony at trial established that any bond
respondent had with the child at the beginning of the guardianship was disrupted by respondent’s
absence from his life. Accordingly, the trial court did not clearly err by concluding that termination
of respondent’s parental rights was appropriate under MCL 712A.19b(3)(d).4




4
    The trial court also found termination was proper under MCL 712A.19b(f), which provides:
               (f) The child has a guardian under the estates and protected individuals code,
         1998 PA 386, MCL 700.1101 to 700.8206, and both of the following have occurred:

                  (i) The parent, having the ability to support or assist in supporting the minor,
         has failed or neglected, without good cause, to provide regular and substantial
         support for the minor for a period of 2 years or more before the filing of the petition
         or, if a support order has been entered, has failed to substantially comply with the
         order for a period of 2 years or more before the filing of the petition.

                 (ii) The parent, having the ability to visit, contact, or communicate with the
         minor, has regularly and substantially failed or neglected, without good cause, to
         do so for a period of 2 years or more before the filing of the petition.

In doing so, the trial court clearly erred. Again, the guardianship plan expressly stated that
respondent was not obligated to provide support or assistance to the child. And, as petitioners
acknowledged during their testimony, they never sought such assistance. As a result, we discern
no factual basis for the court’s finding that respondent’s failure to provide support to the child was
without good cause. Nevertheless, because only one statutory basis for termination need be
established, reversal is not warranted on this basis. See In re HRC, 286 Mich. App. 444. 461; 781
NW2d 105 (2009).


                                                   -5-
                                      IV. BEST INTERESTS

                                  A. STANDARD OF REVIEW

       Respondent lastly contends that the trial court clearly erred by finding that termination of
her parental rights was in the child’s best interests. This Court reviews the trial court’s
determination of best interests for clear error. In re Olive/Metts, 297 Mich. App. 35, 40; 823 NW2d
144 (2012).

                                          B. ANALYSIS

        “The trial court should weigh all the evidence available to determine the child’s best
interests.” White, 303 Mich. App. at 713. The trial court may consider such factors as “the child’s
bond to the parent, the parent’s parenting ability, the child’s need for permanency, stability, and
finality, and the advantages of a foster home over the parent’s home . . . .” Olive/Metts, 297 Mich
App at 41-42 (citations omitted). Other factors that the trial court may consider include the
parent’s visitation history with the child, the child’s well-being while in care, and the possibility
of adoption. White, 303 Mich. App. at 714. The trial court may also consider how long the child
lived with relatives, as well as the likelihood that “the child could be returned to [the] parent’s
home within the foreseeable future, if at all.” In re Frey, 297 Mich. App. 242, 248-249; 824 NW2d
569 (2012).

         On appeal, respondent concedes that factors such as her bond with the child, her ability to
parent, and the advantages of the guardians’ home each weighed against her. We agree. The
record shows that the child thrived while in petitioners’ care and that petitioners desired to adopt
him. The trial court reasonably concluded that petitioners’ home was the only home that the child
had ever known. All of his needs were being met and he was even involved with extracurricular
activities. Further, the child was also bonded to and had developed a parent-child relationship with
each petitioner. In contrast, respondent’s life was unstable, and she did not prioritize time with
the child. Respondent’s own testimony reflected that their bond had diminished over the course
of the guardianship. As noted above, respondent gave explanations for her increasing absence
from the child’s life. She insisted that she could not spare time for him because she was busy with
work, visiting an ill friend, caring for her grandmother. Further, respondent conceded that her
mental-health issues that precipitated the guardianship do not appear to be stabilizing.

         Nonetheless, respondent suggests that the trial court erred by finding that termination of
her parental rights was in the child’s best interests because the child was placed with relatives. “A
child’s placement with relatives is a factor that the trial court is required to consider” when making
its best-interests determination, In re Gonzales/Martinez, 310 Mich. App. 426, 434; 871 NW2d 868
(2015), and “a child’s placement with relatives weighs against termination,” In re Mason, 486
Mich. 142, 164; 782 NW2d 747 (2010). However, the court considered that placement and found
that termination was nevertheless in the child’s best interests. In doing so, the court considered
that the child would be separated from respondent’s new baby.

       Respondent further argues that it was clear error for the court to determine that alternatives
to termination were not appropriate. However, the record suggests that the court determined that
respondent had already failed to comply with the limited guardianship placement plan.



                                                 -6-
Respondent has not suggested that any other alternatives would have rendered a more favorable
outcome. Moreover, it’s clear that the trial court considered the permanence of adoption by
petitioners to be in the child’s best interests. In sum, the trial court did not clearly err by
determining, after carefully weighing all relevant factors, that the factors weighed in favor of
terminating respondent’s parental rights.

       Affirmed.

                                                           /s/ David H. Sawyer
                                                           /s/ Michael J. Kelly
                                                           /s/ Brock A. Swartzle




                                              -7-